Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149580                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MATTHEW COLE,                                                                                           David F. Viviano,
          Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 149580
                                                                    COA: 313824
                                                                    Macomb CC: 2012-000263-NO
  HENRY FORD HEALTH SYSTEM,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 22, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Macomb Circuit Court for entry of an order granting
  summary disposition to the defendant. The Court of Appeals erred by affirming the
  circuit court’s determination that the hazard that caused the plaintiff’s slip and fall was
  not an open and obvious danger that an average user of ordinary intelligence would
  discover on casual inspection. Hoffner v Lanctoe, 492 Mich 450, 461 (2012). Here, the
  so-called “black ice” was detected by four other witnesses who viewed the premises after
  the plaintiff’s accident. There were several patches of ice evident in the area where the
  plaintiff fell. In addition, there were numerous indicia of a potentially hazardous
  condition being present, Janson v Sajewski Funeral Home, Inc, 486 Mich 934 (2010),
  including seven inches of snow on the ground, some precipitation the previous day, and a
  recent thaw followed by consistent temperatures below freezing. A reasonably prudent
  person would foresee the danger of icy conditions on the mid-winter night the plaintiff’s
  accident occurred. In light of the open and obvious nature of the hazard in this case, we
  do not consider the defendant’s arguments regarding the applicability of MCL 600.2955a.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
           t1015
                                                                               Clerk